ORDER
The United States Supreme Court California has rendered its decision in Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000).
Therefore this case is resubmitted for decision.
MEMORANDUM3
The order of the district court dismissing the petition of habeas corpus is reversed and the case is remanded to the district court for reconsideration pursuant to Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000)
REVERSED and REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.